DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 June 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 7 June 2022, with respect to claims 21-30 have been fully considered and are persuasive.  The rejection of claims 21-30 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 31-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 10,054,845 B1) in view of Irikiin (US 2008/0191124 A1).

Claim 31, Garcia teaches a device (communication device 100; Fig. 1) comprising:
a body (camera housing 102; Fig. 1 and col. 3, ll. 47-49); and
an optical module supported within the body (camera module 110, see sub-assembly 332 and 334; Fig. 1 and col. 4, ll. 63-67), the optical module including:
a single heat sink (first heat sink portion 340; Fig. 3 and col. 6, line 27); and
a single bendable thermal member operatively connected to the heat sink (second heat sink portion 342 connected to first heat sink portion via screw 341; Fig. 3 and col. 6, ll. 25-28) to facilitate heat dissipation during operation of the optical module (heat sink dissipates heat generated by microprocess 320; col. 6, ll. 31-32).
Garcia is silent regarding wherein the bendable thermal member defines a thickness substantially within a range of approximately 0.025 mm to approximately 0.100 mm. 
Irikiin teaches wherein a bendable thermal member (heat radiating member 61 having a folded form; paragraph 0113) defines a thickness substantially within a range of approximately 0.025 mm to approximately 0.100 mm (heat radiating portions 61m, 61n is made from a foil member formed of a high heat conductivity material having a thickness of 0.1 mm or less; paragraph 0113).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of the physical specifications of Irikiin with the teaching of Garcia in order to reduce weight and to reduce stress loads on components due to the reduction in weight (see paragraph 0113 of Irikiin). 

Claim 32, Garcia further teaches wherein the optical module includes a first integrated sensor-lens assembly (ISLA) and a second ISLA arranged in a back-to-back configuration (first and second optical sub-assemblies 332, 334; see Fig. 3 and col. 7, ll. 28-46).

Claim 33, Garcia further teaches wherein the bendable thermal member is configured to draw heat away from the first ISLA and the second ISLA (The inherent purpose of a heat sink is to dissipate heat away from heat-generating components. Second heat sink portion 342 is connected to first heat sink portion 340, therefore, heat generated from optical sub-assemblies 332, 334 flows to the second heat sink portion 342 via first heat sink portion 340 since the heat sinks are cooler than the heat generating components).

Claim 34, Garcia further teaches wherein the bendable thermal member is non-linear in configuration (see bent configuration of second heat sink portion 342 in Fig. 3).

Claim 35, Garcia further teaches wherein the bendable thermal member is unitary in construction (second heat sink portion 342 is formed as a single piece, see Fig. 3, 4).

Claim(s) 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colin (US 2020/0120250 A1) in view of Irikiin (US 2008/0191124 A1).

Claim 36, Colin teaches an optical module for an image capture device (camera assembly 100; Fig. 1), the optical module comprising:
a first integrated sensor-lens assembly (ISLA) including a first image sensor and a first lens (camera module 10A comprising image sensor and lens 12c; paragraph 0029);
a second ISLA including a second image sensor and a second lens (camera module 10B; paragraph 0029);
a heat sink located between the first ISLA and the second ISLA (heat sink 21A; paragraph 0036); and
a thermal member (air flow guide 40; paragraph 0049 and Fig. 2) including a non-linear configuration (see structure of guide 40 and duct 42 in Fig. 2) connected to the heat sink (air flow guide 40 includes extension guides 43 to cover heat sink 21A; paragraph 0057 and Fig. 4) to facilitate heat dissipation during operation of the optical module (camera modules can be cooled using air flow guide 40; paragraph 0049), the heat sink and the thermal member are formed as discrete components of the optical module (see separate structures of heat sink 21A and air flow guide 40; Fig. 2).
Colin is silent regarding wherein the thermal member defines a thickness substantially within a range of approximately 0.025 mm to approximately 0.100 mm. 
Irikiin teaches wherein a bendable thermal member (heat radiating member 61 having a folded form; paragraph 0113) defines a thickness substantially within a range of approximately 0.025 mm to approximately 0.100 mm (heat radiating portions 61m, 61n is made from a foil member formed of a high heat conductivity material having a thickness of 0.1 mm or less; paragraph 0113).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of the physical specifications of Irikiin with the teaching of Colin in order to reduce weight and to reduce stress loads on components due to the reduction in weight (see paragraph 0113 of Irikiin). 

Claim 37, Colin further teaches wherein the thermal member includes bends located between opposing end portions thereof (see bends of duct 42 and extension guides 43 of air flow guide 40; Fig. 2).

Claim 38, Colin further teaches wherein the first ISLA and the second ISLA define overlapping fields-of-view and are configured to capture individual images and/or spherical images (“a range which can be shot with the front camera module 10A (field of view of the front camera module 10A) and a range which can be shot with the rear camera module 10B (field of view of the rear camera module 10B) may have a region at which the ranges overlap each other;” paragraph 0046).

Claim 39, Colin further teaches wherein the thermal member is non-unitary in construction (“extension guides 43 may be formed separately from the duct 42;” paragraph 0058).

Claim 40, Colin further teaches wherein the thermal member includes a first portion extending between the heat sink and the first ISLA (see left extension guide 43 to cover the space between heat sink 21A and camera module 10A; paragraph 0055 and Fig. 4) and a second portion extending between the heat sink and the second ISLA (see right extension guide 43 to cover the space between heat sink 21A and camera module 10B; paragraph 0055 and Fig. 4).

Allowable Subject Matter
Claims 21-30 are allowed.

Conclusion
The prior art made of 	record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696